Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 1 of 20 PageID #:82




                          EXHIBIT 5
Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 2 of 20 PageID #:83




",1'++'&12%+
#/-.'/13!$*()10
Nq{kit'amiz'978A'[mq}zm'[|i|q{|qk{


Xzmxizml'j•'
]5[5'K}{|wu{'ivl'Jwzlmz'Xzw|mk|qwv
@MfJL VM DYHKL
      Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 3 of 20 PageID #:84




                                                INTELLECTUAL
                                                PROPERTY RIGHTS
                                                Fiscal Year 2019 Seizure Statistics
                                                Prepared by

                                           ,    U.S. Customs and Border Protection
;TA
                                                Office of Trade




                                                         Homeland
                                                         Security
                                                                                      3
Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 4 of 20 PageID #:85

                                            \ijtm'wn'Kwv|mv|{


                                            Mmk}|q~m'[}uuiz555555555555555555555555555555555555555555555555555555555555555555555555>

                                            Wxmzi|qwvit'Pqoptqop|{'55555555555555555555555555555555555555555555555555555555555555555555?

                                            QXZ'-'M4Kwuumzkm'555555555555555555555555555555555555555555555555555555555555555555555589

                                            Nq{kit'amiz'978A'QXZ'[mq}zm'[|i|q{|qk{'5555555555555555555555555555555555555558<

                                            V}ujmz'wn'[mq}zm{'j'Xzwl}k|'5555555555555555555555555555555555555555555555555558@

                                            Xzwl}k|{'[mqml'j'U[ZX'5555555555555555555555555555555555555555555555555555555555597

                                            DV[HS >CBA MVY AYVK\J[Z CLPaLK I` 8JVUVT`'5555555555555555555555555555599

                                            [mq}zm{'j'Mkwvwu'55555555555555555555555555555555555555555555555555555555555555555559<

                                            CLPa\YLZ I` >VKL VM DYHUZWVY[H[PVU'5555555555555555555555555555555555555555555559>

                                            Pmit|p3'[inm|•3'ivl'[mk}zq|•'5555555555555555555555555555555555555555555555555555555559@

                                            Mkt}{qwv'Wzlmz{'55555555555555555555555555555555555555555555555555555555555555555555555555;7

                                            Kmv|mz{'wn'Mkmttmvkm'ivl'Mxmz|q{m55555555555555555555555555555555555555555555;9

                                            QXZ'Xwqv|{'wn'Kwv|ik|'5555555555555555555555555555555555555555555555555555555555555555555;<



                                            7PZJSHPTLY2 DOL PUMVYTH[PVU JVU[HPULK PU [OPZ YLWVY[ KVLZ UV[
                                            JVUZ[P[\[L [OL VMfJPHS [YHKL Z[H[PZ[PJZ VM [OL EUP[LK C[H[LZ' DOL
                                            {|i|q{|qk{3'ivl'|pm'xzwrmk|qwv{'ji{ml'}xwv'|pw{m'{|i|q{|qk{3'izm'vw|'
                                            qv|mvlml'|w'jm'}{ml'nwz'mkwvwuqk'ivit•{q{3'ivl'izm'xzw~qlml'nwz''
                                            |pm'x}zxw{m'wn'm{|ijtq{pqvo']5[5'Lmxiz|umv|'wn'Pwumtivl''
                                            [mk}zq|•'•wzstwil5

                                                                                                                                            =
                                    Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 5 of 20 PageID #:86

Mmk}|q~m'[}uuiz                                                             Wxmzi|qwvit'Pqoptqop|{
    Xzwl}k|{'|pi|'qvnzqvom'}xwv']5[5'|zilmuizs{'ivl'kwxzqop|{'
    wz'izm'{}jrmk|'|w'mkt}{qwv'wzlmz{'q{{}ml'j'|pm']vq|ml'[|i|m{'                #$%!&,-530,!'/2).1!*4!"-1+).!(,)0
    <U[LYUH[PVUHS DYHKL 6VTTPZZPVU #<D6$ [OYLH[LU [OL OLHS[O HUK
    {inm|•'wn'Iumzqkiv'kwv{}umz{'ivl'xw{m'zq{s{'|w'w}z'vi|qwvit'               '#"###                                                          !$"+##"###"###
    PU[LYLZ[Z' E'C' 6\Z[VTZ HUK 5VYKLY AYV[LJ[PVU #65A$ HUK E'C'                                                                               !$"*##"###"###
                                                                               &("###
    <TTPNYH[PVU HUK 6\Z[VTZ 8UMVYJLTLU[ #<68$ & ;VTLSHUK CLJ\YP[`                                                                              !$")##"###"###
    <U]LZ[PNH[PVUZ #;C<$ TP[PNH[L [OL ^LSMHYL HUK fUHUJPHS YPZRZ WVZLK         &#"###                                                          !$"(##"###"###
    j•'quxwz|{'wn'{}kp'qttqkq|'xzwl}k|{5
                                                                               %("###                                                          !$"'##"###"###

                                                                                                                                               !$"&##"###"###
    <U fZJHS `LHY #9G$ *()1% 65A WYVJLZZLK "*'/ [YPSSPVU PU PTWVY[Z%           %#"###
                                                                                                                                               !$"%##"###"###
    my}i|qvo'|w';=5='uqttqwv'mv|zqm{'ivl'uwzm'|piv'9@5?'uqttqwv'
                                                                               $#"###                                                          !$"$##"###"###
    kizow'kwv|iqvmz{5'Qv'illq|qwv3'KJX'xzwkm{{ml'uwzm'|piv'>77'
                                                                                        %#$# %#$$ %#$% %#$& %#$' %#$( %#$) %#$* %#$+ %#$,
    uqttqwv'mxzm{{'kwv{qovumv|'ivl'qv|mzvi|qwvit'uiqt'{pqxumv|{'
    'ixxzwqui|mt'85@'uqttqwv'xmz'li5''Lmxiz|umv|'wn'Pwumtivl'                                             01265314      -0/.

    [mk}zq|'kwuxwvmv|{'zmuiqv'~qoqtiv|'qv'|izom|qvo'{pqxumv|{'
    JVU[HPUPUN <AB&PUMYPUNPUN NVVKZ% SL]`PUN JP]PS fULZ% HUK JYPTPUHSS`        QKM4P[Q'izzm{|ml'9=>'qvlq~ql}it{3'wj|iqvml'8A?'qvlqk|umv|{3'ivl'
    qv~m{|qoi|qvo'|pw{m'•pw'{mms'|w'~qwti|m'w}z'|zilm'ti•{3'pizu'w}z'          zmkmq~ml'8=?'kwv~qk|qwv{'zmti|ml'|w'qv|mttmk|}it'xzwxmz|•'kzqum{5
    xmwxtm3'ivl'liuiom'w}z'mkwvwu•5
                                                                               65AeZ <U[LNYH[LK DYHKL DHYNL[PUN ?L[^VYR L_LJ\[LK )+. <AB [YHKL
    Na'978A'i{'ivw|pmz'{}kkm{{n}t'miz'nwz'QXZ'mvnwzkmumv|5'L}m'              ZWLJPHS VWLYH[PVUZ' DOLZL [YHKL ZWLJPHS VWLYH[PVUZ [HYNL[LK OPNO&
    |w'|pm'kpittmvom{'i|'|pm'[w}|pmzv'jwzlmz'ivl'|pm'wvm4uwv|p'                zq{s'{pqxumv|{'i|'{mixwz|{3'iqzxwz|{3'qv|mzvi|qwvit'uiqt'nikqtq|qm{'ivl'
    ow~mzvumv|'{p}|lwv3'|pm'|w|it'v}ujmz'wn'{mq}zm{'lmkzmi{ml'               mxzm{{'kizzqmz'p}j{'ikzw{{'|pm']vq|ml'[|i|m{5
    nzwu';;3@87'{mq}zm{'qv'Na'978@'|w'9?3=AA'{mq}zm{'qv'Na'978A5'
    ;V^L]LY% [OL [V[HS LZ[PTH[LK THU\MHJ[\YLYeZ Z\NNLZ[LK YL[HPS WYPJL         DOL ?H[PVUHS <AB 6VVYKPUH[PVU 6LU[LY HUK 65A JVUK\J[LK c@WLYH[PVU
    #>CBA$ VM [OL ZLPaLK NVVKZ% OHK [OL` ILLU NLU\PUL% ^HZ V]LY                DLHT ASH`LY%d PU JVUQ\UJ[PVU ^P[O C\WLY 5V^S =<<' DOPZ VWLYH[PVU
    ")'- IPSSPVU% \W MYVT ")', IPSSPVU PU 9G *()0'                             MVJ\ZLK VU PTWVY[Z VM JV\U[LYMLP[ ZWVY[Z&YLSH[LK TLYJOHUKPZL' DOLZL
                                                                               mnnwz|{'zm{}t|ml'qv'|pm'{mq}zm'wn'vmizt'9@=3777'kw}v|mznmq|'{xwz|{4ivl'
    DOL PUMVYTH[PVU JVU[HPULK PU [OPZ YLWVY[ KVLZ UV[ JVUZ[P[\[L [OL           LU[LY[HPUTLU[&YLSH[LK P[LTZ ^VY[O HU LZ[PTH[LK "*,'* TPSSPVU% HUK *0
    VMfJPHS [YHKL Z[H[PZ[PJZ VM [OL EUP[LK C[H[LZ' DOL Z[H[PZ[PJZ% HUK [OL     izzm{|{'•q|p'98'kwv~qk|qwv{5'
    xzwrmk|qwv{'ji{ml'}xwv'|pw{m'{|i|q{|qk{3'izm'vw|'qv|mvlml'|w'jm'           ''
    }{ml'nwz'mkwvwuqk'ivit•{q{3'ivl'izm'xzw~qlml'nwz'|pm'x}zxw{m'wn'
    m{|ijtq{pqvo']5[5'Lmxiz|umv|'wn'Pwumtivl'[mk}zq|•'•wzstwil5

>                                                                                                                                                         ?
                                  Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 6 of 20 PageID #:87
    Qv'Na'978A3'KJX'{mqml';?9'{pqxumv|{'x}z{}iv|'|w'{mq}zm'ivl'
    MVYMLP[\YL VYKLYZ PZZ\LK I` [OL <D6'

    Wv'Vw~mujmz'9>3'978@3'KJX'ivvw}vkml'i'nwzuit'xiz|vmz{pqx'•q|p'
    Kq{kw'i{'i'xiz|'wn'|pm'Lwvi|qwv{'Ikkmx|ivkm'Xzwoziu3'i'xzwoziu'
    |pi|'mvijtm{'KJX'|w'ikkmx|'xzq~i|m'{mk|wz'lwvi|qwv{'wn'my}qxumv|'
    HUK [LJOUVSVN` MVY <AB LUMVYJLTLU[' DOYV\NO [OPZ WYVNYHT% 6PZJV
    lwvi|ml'jizkwlm'{kivvmz'lm~qkm{'i{'•mtt'i{'xzw~qlml'{mk}zm'
    HJJLZZ [V W\YWVZL&I\PS[ [VVSPUN ZV [OH[ 65A VMfJLYZ HUK PTWVY[
    {xmkqitq{|{'kw}tl'y}qkst•'{kiv'ivl'~mzqn•'|pm'i}|pmv|qkq|•'wn'Kq{kw'
    umzkpivlq{m'mv|mzqvo'|pm']vq|ml'[|i|m{5

    Wv'I}o}{|'9?3'978A3'KJX'x}jtq{pml'i'Nmlmzit'Zmoq{|mz'vw|qkm'wn'
    WYVWVZLK Y\SL THRPUN #?AB>$ [V HTLUK YLN\SH[PVUZ VU KPZJSVZPUN
    qvnwzui|qwv'wv'umzkpivlq{m'jmizqvo'{}{xmk|ml'kw}v|mznmq|'
    [YHKLTHYRZ' DOPZ ?AB> HSSV^Z 65A [V KPZJSVZL PUMVYTH[PVU
    V[OLY^PZL WYV[LJ[LK I` [OL DYHKL CLJYL[Z 4J[ [V H [YHKLTHYR
    w•vmz'•pmv'umzkpivlq{m'jmizqvo'{}{xmk|ml'kw}v|mznmq|'
    [YHKLTHYRZ OHZ ILLU ]VS\U[HYPS` HIHUKVULK' DOL KLHKSPUL [V
    {}juq|'kwuumv|{'wv'|pm'xzwxw{ml'z}tm'•i{'Vw~mujmz'8=3'978A5

    65A JVU[PU\LK P[Z cDY\[O 5LOPUK 6V\U[LYMLP[Zd <AB W\ISPJ
    i•izmvm{{'kiuxiqov'|w'ml}ki|m'|pm'x}jtqk'ijw}|'|pm'xw|mv|qit'
    pizu'wn'kw}v|mznmq|'owwl{3'|pi|'j}•qvo'kw}v|mznmq|{'ui•'{}xxwz|'
    kzquqvit'ik|q~q|•3'ivl'|w'mvkw}ziom'xmwxtm'|w'{pwx'nzwu'zmx}|ijtm'
    ZV\YJLZ' DOL JHTWHPNU YHU H[ THQVY E'C' HPYWVY[Z% PUJS\KPUN
    4[SHU[H% 7L[YVP[% 6OPJHNV% BHSLPNO% CHU 4U[VUPV% DHTWH% 5VZ[VU%
    ?L^ GVYR% 9VY[ =H\KLYKHSL% 7HSSHZ% =HZ FLNHZ% 5HS[PTVYL% HUK
    Xq||{j}zop3'l}zqvo'|pm'j}{•'978@'pwtqli•'ivl'978A'{}uumz'|zi~mt'
    |qum{5''




@
                               Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 7 of 20 PageID #:88
The campaign included online ads on travel websites, in addition            During FY 2019, CBP collaborated with several industry partners
to large electronic bulletin board ads that were displayed at the           to complete an IPR blockchain proof of concept test. The goal
airports. The campaign and its messages about responsible                   of the test was to assess the blockchain technology as a secure
consumer behavior were viewed over 200 million times.                       means to provide and receive business proprietary information
                                                                            that can be used for both facilitation and IPR enforcement
CBP also conducted five "Truth Behind Counterfeits" road show               purposes in real time.
events. These events took place during summer 2019 at the
Boston, New York, Dallas, Chicago, and Fort Lauderdale airports,            CBP concentrates its IPR border enforcement on federally
where CBP personnel educated returning travelers about the                  registered trademarks and copyrights that have been recorded
hazards of counterfeit goods. For additional information about the          with CBP by their owners using the Intellectual Property Rights
"Truth Behind Counterfeits", visit the following link:                      e-Recordation (IPRR) system, https://iprr.cbp.gov/. CBP
www.cbp.gov/fakegoodsrealdangers.                                           administers these recordations using a secure proprietary
                                                                            database. Product ID manuals provided by rights holders are
                                                                            also linked to the database and used by CBP in making IPR
In August 2019, at the Asia Pacific Economic Cooperation (APEC)             border enforcement determinations.
Subcommittee on Customs Procedures (SCCP) meeting held
in Puerto Varas, Chile, CBP presented the 2019 SCCP IPR                     CBP works closely with rights holders in making IPR enforcement
Enforcement Compendium of guidelines and practices. This                    determinations. A public database of both active and inactive
document includes practical examples of engagement, education,              recordations is available using a search engine called the
and enforcement practices to assist economies in identifying,               Intellectual Property Rights Search (IPRS) at https://iprs.cbp.gov/.
interdicting, and deterring IP violations. Twelve economies                 Information on potential IPR infringements can be submitted to
have provided input to the document: Australia, Chinese Taipei,             CBP using the e-Allegations Online Trade Violation Reporting
Hong Kong, Japan, Mexico, New Zealand, Peru, the Philippines,               System at https://eallegations.cbp.gov/Home/Index2.
Singapore, Thailand, the United States, and Vietnam.
                                                                            At the close of FY 2019, CBP enforced over 18,735 active
                                                                            recordations.
                                 Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 8 of 20 PageID #:89

IPR & E-Commerce
E-Commerce sales have contributed to large volumes of low-value
packages imported into the United States. In FY 2019, there were 144
million express shipments and 463 million international mail shipments.
Over 90 percent of all intellectual property seizures occur in the
international mail and express environments.

As part of executing CBP's overall e-commerce strategy, CBP
announced a Section 321 Data Pilot in collaboration with online
marketplaces, carriers, technology firms, and logistics providers to
secure e-commerce supply chains and protect American consumers.
The pilot will allow CBP to test whether receiving additional advance
data, (beyond the current required manifest data) will enable effective
targeting on Section 321 shipments.

CBP also implemented the Entry Type 86 test to allow customs brokers
and self-filers to transmit electronic de minimis entries, along with data
required by other U.S. government agencies.

https://www.cbp.gov/trade/basic-import-export/e-commerce



                                                                                                        CHRISTIAN DIOR
      Growth in Small Shipments by Fiscal Year
      (Totals are displayed in millions)
                                            502     484      463



                                   275
                          222
        150a.170                                    161      144
                           91       96      110
        76    82 —

        2013     2014     2015     2016    2017     2018    2019
               —Mail Shipments        m•    Express Bills

12
                  Cif
         ft
         —L             m<                                                          00 • •
                  C.0                                                               ••••••
                                                        •
             01
         1%)
              E
          4: 7)
         S C) 03 co                                                                  YYTYTY
                                                                                   .TYYTTY
                  M
             yon
                                                                                                •
             I    -n
                  cn
             cn    n                                         •
                                                             •

                  PJ
                  rn    51
                         ")                 •


                                              It
                                      •                               000
     YtTyr,JNyryrIy                  YYTYYTYYrY
                                   .1rarYrYJITIT

         •
                                                                                            •
                                                                                        000
                                      .                                               ••••••••••••••
                          0.000.••                                                                 • Po (o)
                              00000                                                  •••••••••••••••
                             •••••••
                             ••loor••                                               ••••••••••••••
                                                                                    •••••          •• co, ..4
                                                                                       • •••• •••••
     •                                                                                                        x=1

                                                  '0000
                                                  0.00010

                                                04          11..r
                                                 se                 .0 •
                                                    •     00            00
                                            00000 00
                                                0080 000 •
                                                4112106411140
                                                 oeoosse•
                                                      moo
                                                         00            •      40%000000                000
                                                                                                        00
                                                                              0400         00000
                                                                i uu0          017000   •   000        000
                                                                                                        00
                                                               ill   ***        ilV 000000 •••
                                                         •               •                               •
                                                           **        00       00
                                                                               /SO
                                                                     O      00000_
                                          •          00 10, ••••••       S    m.o.
                                         000                 •              _wt.,
                                         •••         00•• 0000 00000
                                         000        000000000000000
                                                     0_00.00000000M SSYim •
                                                      u 000000000000                                     •
                                                 •            0000           00000 •      00 • •
                                                        • 0000 • 0000                                     •
                                                   0       000000000000000•00000 00
     0                                              0040000000100000000000000 000
                                                       • 000 00000000000000000                     00    A
                                                          soo moss otos               •              •    •
                                                         .. 0       imoomootos
                                                                                                     •    •
     CD _.                                               i.. .               woos
                                                                            'mosso
                                                                           osomo
                                                                            soot,
                                                        ihAA:              ososs
                                                        orioos             mos
                                                         soiiv             ••••••••
     0                                                  me                    ossom
                                                         **is ■                mime
                                                        .evoco,■             000000
                                                       4 , 0,00000 0000000
                                                    001K00000 ■000
                                                   0000 00000 0000
                                            ar000000
                                                     000000000 00000
                                                    00 00000000000000
     CD                             J30‘             00 0000000000000
                                                      • 0000001100000
                                                           000000 00000
                                                             0s0ses ern
                                                            iseesesseisese
                       4.64VM                                os•••••••_ciss_
                        rims                                  s••• swims*.
                                  •       _ _.IPso•     • ••            itway
                         VIM       0■
                                                                                                               Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 9 of 20 PageID #:90




                        •••••                                             teror
                         moo*        •                               •
                                                                    ••i.6otes•      TYYT-TrITYY"
                                                                                    rtrTYYTTYr
                         s••••••
                          •••••• sos Ir
                        •••••••••                                 so
                                                                   00
                                                                              410:6
                                                                             0000
                       00000000 0
                      O000000041                                   0000 000
                     s000soossor                                       s • ego
                   • osss     owo                                         •
                  • m oem es o
                     'Dome*                                                                        •
                         000        0
                                                                                                 •

                               •

                   lye




01
                                                               Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 10 of 20 PageID #:91




                                                                                                                                                                            1111
                                                                                                                                               torw,60P,govlEake600da8ee11111fiet3




                                         BEWARE OF COUNTERFEIT GOODS.
                                         THEY CAN BE HARMFUL TO YOUR HEALTH.




                                                    1 1 I !I I   ?j   ij
PI AU , W, EFIpsiarianoi   YAPEP.6fter   ks,V   "
• NEmralW                        EaF                       f




                                                                                                                                                                Shop A World OtHeluty
                                                                                                                                                                    Before You Fh!




16                                                                                                                                                                                      17
                             Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 11 of 20 PageID #:92

Number of Seizures
                                                                                  Fiscal Year 2019
      Fiscal Year 2019                                                                      Products                              Seizures           % of Total*
                                        Watches/Jewelry
                                                                                  Watches/Jewelry                                          4,242         15%
                                        Wearing Apparel/Accessories
                                                                                  Wearing Apparel/Accessories                              3,841         14%
                                        Handbags/Wallets
                                                                                  Handbags/Wallets                                         3,653         13%
                                        Footwear
                                        Consumer Electronics
                                                                                  Footwear                                                 3,249         12%
                                        Pharmaceuticals/Personal Care             Consumer Electronics                                     2,681         10%
                                        Sporting Goods                            Pharmaceuticals/Personal Care                            1,779          6%
                                                                                  Sporting Goods                                           1,510          5%
                                        Consumer Products
                                        Computers/Accessories                     Consumer Products                                        1,219          4%
                                        Automotive/Aerospace                      Computers/Accessories                                       318         1%
                                        All Other Products                        Automotive/Aerospace                                        287         1%
                                                                                  All Other Products                                       4,820         17%
     Number of Seizures: 27,599
                                                                                  Number of Seizures                                     27,599

                                                                                  Fiscal Year 2018
      Fiscal Year 2018                                                                             Products                          Seizures % of Total*
                                         Wearing Apparel/Accessories
                                                                                   Wearing Apparel/Accessories                              6,098         18%
                                         Footwear
                                                                                   Footwear                                                 4,728         14%
                                         Watches/Jewelry
                                                                                   Watches/Jewelry                                          4,291         13%
                                         Handbags/Wallets
                                                                                   Handbags/Wallets                                         3,593         11%
                                         Consumer Electronics
                                         Consumer Products
                                                                                   Consumer Electronics                                     3,388         10%
                                         Pharmaceuticals/Personal Care             Consumer Products                                        2,816          8%
                                         Optical Media                             Pharmaceuticals/Personal Care                            2,293          7%
                                         Toys                                      Optical Media                                               561         2%
                                         Computers/Accessories                     Toys                                                        487         1%
                                          All Other Commodities                    Computers/Accessories                                       450         1%
                                                                                   All Other Products                                       5,105         15%
      Number of Seizures: 33,810
                                                                                   Number of Seizures                                     33,810




                                                                         *Seizures involving multiple product categories are included in the "All Others" category.
                                                                         Because the individual percentage figures are rounded, in some cases, the sum of the rounded
                                                                         percentages for a given fiscal year is slightly higher or lower than 100 percent.
18                                                                                                                                                                      19
                               Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 12 of 20 PageID #:93

Products Seized b MSRP
                                                                           Fiscal Year 2019
                         Fiscal Year 2019                                                   Products                                   MSRP                  % of Total*

                                           Watches/Jewelry                 Watches/Jewelry                                             $687,167,057                44%
                                           Wearing Apparel/Accessories     Wearing Apparel/Accessories                                 $343,732,063                22%
                                          Handbags/Wallets                 Handbags/Wallets                                            $212,781,760                14%
                                          Consumer Electronics             Consumer Electronics                                        $105,957,198                 7%
                                                                           Pharmaceuticals/Personal Care                                 $48,771,870                3%
                                          Pharmaceuticals/Personal Care
                                          Footwear                         Footwear                                                      $37,994,046                2%
                                          Consumer Products                Consumer Products                                             $27,907,721                2%
                                          Computers/Accessories            Computers/Accessories                                         $13,216,628                1%
                                           Automotive/Aerospace            Automotive/Aerospace                                          $12,142,621                1%
                                          Labels/Tags                      Labels/Tags                                                   $10,378,772                1%
                                           All Other Commodities           All Other Commodities                                         $55,219,321                4%

     Total FY 2019 MSRP $1,555,269,057                                     Total FY 2019 MSRP                                        $1,555,269,057
                                                                           Number of Seizures                                                   27,599
               <1%
                         Fiscal Year 2018                                  Fiscal Year 2018
                                                                                            Products                                   MSRP                 % of Total*
          3%                               Watches/Jewelry
     6%                                                                    Watches/Jewelry                                            $618,166,688                44%
                                          Handbags/Wallets
                                                                           Handbags/Wallets                                           $226,505,542                16%
                                           Pharmaceuticals/Personal Care                                                                                           9%
                                                                           Pharmaceuticals/Personal Care                              $131,457,724
                                           Wearing AppareVAccessories
                                                                           Wearing Apparel/Accessories                                $115,163,801                 8%
                                          Consumer Electronics
                                                                           Consumer Electronics                                         $89,593,498                6%
                                          Footwear
                                                                           Footwear                                                     $77,500,746                6%
                                          Consumer Products
                                                                           Consumer Products                                            $40,846,424                3%
                                          Computers/Accessories
                                           Automotive/Aerospace
                                                                           Computers/Accessories                                        $29,939,882                2%
                                          Toys                             Automotive/Aerospace                                         $14,861,590                1%
                                           All Other Commodities           Toys                                                         $10,590,281                1%
                                                                           All Other Products                                           $45,247,665                3%
     Total FY 2018 MSRP $1,399,873,842
                                                                           Total FY 2018 MSRP                                       $1,399,873,842
                                                                           Number of Seizures                                                  33,810

                                                                           *Seizures involving multiple product categories are included in the "All Others" category.
                                                                           Because the individual percentage figures are rounded, in some cases, the sum of the rounded
                                                                           percentages for a given fiscal year is slightly higher or lower than 100 percent.
20                                                                                                                                                                        21
                              Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 13 of 20 PageID #:94
Total MSRP for Products
Seized by Economy
                                                                           Fiscal Year 2019
             <1%        Fiscal Year 2019                                            Trading Partner                              MSRP                   % of Total*
        1%         3%                                                       China (Mainland)                                   $1,030,181,869                66%
                                           China (Mainland)
                                                                            Hong Kong                                             $397,276,566               26%
                                           Hong Kong
                                                                            Turkey                                                  $14,240,890               1%
                                           Turkey
                                                                            Vietnam                                                 $13,556,034              0.9%
                                           Vietnam
                                                                            Pakistan                                                $12,157,097              0.8%
                                           Pakistan
                                                                            Singapore                                               $10,452,581              0.7%
                                           Singapore
                                                                            Dominican Republic                                        $9,542,456             0.6%
                                           Dominican Republic
                                                                            India                                                     $9,539,580             0.6%
                                           India
                                           Korea                            Korea                                                     $5,633,115             0.4%
                                           Netherlands                      Netherlands                                               $4,970,493             0.3%
                                                                            All Other Countries                                     $47,718,377               3%
                                           All Other Countries

                                                                            Total FY 2019 MSRP                                  $1,555,269,057
     Total FY 2019 MSRP $1,555,269,057
                                                                            Number of Seizures                                             27,599

                                                                           Fiscal Year 2018
     <1%
                        Fiscal Year 2018                                            Trading Partner                                MSRP                 % of Total*
                                             China (Mainland)               China (Mainland)                                     $761,115,429                54%
                                             Hong Kong                      Hong Kong                                            $440,344,663                31%
                                             India                          India                                                  $19,952,488               1%
                                             Korea                          Korea                                                  $10,135,531              0.7%
                                             Canada                         Canada                                                  $7,798,500              0.6%
                                             Turkey                         Turkey                                                  $5,759,008              0.4%
                                             Vietnam                        Vietnam                                                 $5,192,261              0.4%
                                             China (Taiwan)                 China (Taiwan)                                          $5,008,077              0.4%
                                             Malaysia                       Malaysia                                                $4,674,447              0.3%
                                             Pakistan
                                                                            Pakistan                                                $2,779,413              0.2%
                                             All Other Countries                                                                                            10%
                                                                            All Other Countries                                  $137,114,027

      Total FY 2018 MSRP $1,399,873,842                                     Total FY 2018 MSRP                                  1,399,873,842
                                                                            Number of Seizures                                            33,810

                                                                         *The aggregate seizure data reflect the reported country of origin, not necessarily where the
                                                                         seized goods were produced. Because the individual percentage figures are rounded, in some
                                                                         cases, the sum of the rounded percentages for a given fiscal year is slightly higher or lower than
22                                                                       100 percent.                                                                                       23
                         Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 14 of 20 PageID #:95

Seizures b Econom
            Fiscal Year 2019                                                Fiscal Year 2019
                                                                                  Trading Partner                     Seizures            % of Total*
                                                                             China (Mainland)                                  13,293           48%
                                        China (Mainland)
                                                                             Hong Kong                                          9,778           35%
                                        Hong Kong
                                                                             Singapore                                             649           2%
                                        Singapore
                                                                             Turkey                                                614           2%
                                        Turkey
                                                                             Canada                                                598           2%
                                        Canada
                                                                             All Other Countries                                2,667           10%
                                        All Other Countries
                                                                             Number of Seizures                                27,599




     Number of Seizures: 27,599



      <1%    Fiscal Year 2018                                               Fiscal Year 2018
                                                                                  Trading Partner                     Seizures            % of Total*
                                                                             China (Mainland)
                                         China (Mainland)
                                         Hong Kong
                                         Turkey
                                         India
                                         China (Taiwan)
                                         All Other Countries
                                                                             Number of Seizures                               33,810




      Number of Seizures: 33,810




                                                                    *The aggregate seizure data reflect the reported country of origin, not necessarily where the
                                                                    seized goods were produced. Because the individual percentage figures are rounded, in some
                                                                    cases, the sum of the rounded percentages for a given fiscal year is slightly higher or lower than
24                                                                  100 percent.                                                                                       25
                                          Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 15 of 20 PageID #:96

Seizures by Mode of Transportation

                                         Seizures
        25,000
                         CO
                         CO
                                N                                                                    Estimated Manufacturer's Suggested
                                Tr,
                                                                                                           Retail Price (in millions)
        20,000                                                                                                 FY 2019               FY 20                  FY 2017
                                                                                            Mode of                   % of                    oO                   % of
        15,000                                                                             Transport       MSRP       Total    MSRP          Total       MSRP      Total
                                          co     C)
                                      co         a                                         Express        $ 553.5      36%    $     549.2    39%     $     429.3     36%
                                      cr)        rn
                                      co. of                                               Mail           $ 175.6      11%    $     197.3    14%     $     128.4     11%
        10,000
                                                                                                                              $              32%     $     397.5     33%
                                                                                           Cargo          $ 488.2      31%          447.9
                                                       co
                                                                    CV
                                                       O      CO
                                                                    CV
                                                                                           Other          $ 337.9      22%    $     205.4    15%     $     251.1     21%
         5,000                                                Co    C‘i
                                                                                      CD
                                                                                      0
                                                                          O                       Total   $ 1,555.2           $ 1,399.8              $ 1,206.3
                                                                          O    co
                                                                inms      rroi
                       Express            Mail              Cargo            Other

                                ■FY 2019 ■FY 2018 -FY 2017




                 Estimated MSRP (in millions)
     $700.0
                                                                                                                            Seizures
     $600.0      Ul
                                                      co
                 fd,
                                                      co     co                                               FY 2019                FY 2018               FY 2017
     $500.0              . CV                                      co                                                                                              % of
                          69
                                                                   cr)                      Mode of                   % of                  % of
                                                                                                                      Total                 Total                  Total




                                                                  11
                                                                                           Transport Seizures                 Seizures               Seizures
     $400.0
                                                                                           Express         15,811     57%      21,632        64%         20,417    60%
     $300.0                                                                                Mail             8,982     33%       9,643        29%          9,992    29%
                                                                                           Cargo            1,903      7%       1,673         5%          2,628     8%
     $200.0                                                                                                            3%                     3%                   3%
                                                                                           Other              903                 862                     1,106
     $100.0                                                                                      Total     27,599                 33,810                 34,143


                   Express               Mail              Cargo              Other

                              NFY 2019     ■FY2018         • FY 2017




26                                                                                                                                                                    27
                                  Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 16 of 20 PageID #:97

Health, Safet and Securit
                                                                              Fiscal Year 2019
                    Fiscal Year 2019                                                Health, Safety and Security                        Seizures           % of Total*
                                                Sporting Goods -
                                                Guns & Gun Parts              Sporting Goods - Guns & Gun Parts                               1,428             24%
                                                Consumer Electronics          Consumer Electronics                                              989             17%
                                                Pharmaceuticals               Pharmaceuticals                                                   858             15%
                                                Sunglasses/Eyewear            Sunglasses/Eyewear                                                818             14%
                                                Personal Care                 Personal Care                                                     490              8%
                                                Critical Components           Critical Components                                               216              4%
                                                Batteries                     Batteries                                                         186              3%
                                                Cigarettes                    Cigarettes                                                        163              3%
                                                Automotive/Aerospace          Automotive/Aerospace                                              149              3%
                                                All Other Products            All Other Products                                                562             10%
                                                                              Number of Seizures                                             5,859
             Number of Seizures: 5,859


                                                                              Fiscal Year 2018
                    Fiscal Year 2018
                                                                                  Health, Safety and Security                         Seizures            % of Total*
             2%                                 Personal Care
        3%                                                                    Personal Care                                                  1,264              24%
                                                Consumer Electronics
3')/o3°/o4i                                     Sunglasses/Eyewear
                                                                              Consumer Electronics                                           1,169              22%
                                                                              Sunglasses/Eyewear                                             1,126              21%
                                                Pharmaceuticals
 1101/            0 /                                                         Pharmaceuticals                                                   403              8%
                                                Critical Components
                                                                              Critical Components                                               306              6%
                                                Automotive/Aerospace                                                                                             3%
                                                                              Automotive/Aerospace                                              171
                                                Batteries - Machinery                                                                                            3%
                                                                              Batteries - Machinery                                             152
                  21%4M                         Lights/Lamps                                                                                                     3%
                                                                              Lights/Lamps                                                      144
                                                Perfumes                      Perfumes                                                          137              3%
                                                All Other Products            All Other Commodities                                             457              9%
                                                                              Number of Seizures                                             5,329
             Number of
                    of Seizures: 5,329




                                                                             *Shipments with multiple types of products are included in the "All others" category. Because
                                                                             the individual percentage figures are rounded, in some cases, the sum of the rounded
                                                                             percentages for a given fiscal year is slightly higher or lower than 100 percent.
28                                                                                                                                                                           29
                               Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 17 of 20 PageID #:98

Mkt}{qwv'Wzlmz{

 65A LUMVYJLZ L_JS\ZPVU VYKLYZ PZZ\LK I` [OL <D6' DOL <D6 PZZ\LZ
 IV[O SPTP[LK HUK NLULYHS L_JS\ZPVU VYKLYZ' =PTP[LK L_JS\ZPVU VYKLYZ
 ixxt•'wvt•'|w'qvnzqvoqvo'iz|qktm{'wn'viuml'zm{xwvlmv|{5'Omvmzit'
 L_JS\ZPVU VYKLYZ IHY [OL LU[Y` VM PUMYPUNPUN HY[PJSLZ I` HSS' >VZ[ <D6
 mkt}{qwv'wzlmz{'izm'xi|mv|4ji{ml5
 '
 Mkt}{qwv'wzlmz{'xzwpqjq|'|pm'mv|z'wn'itt'kw~mzml'iz|qktm{3'm~mv'qn'
 [OL` ^LYL UV[ ZWLJPfJHSS` HJJ\ZLK HUK MV\UK [V PUMYPUNL I` [OL <D6'
 Wvkm'mkt}lml3'{}j{my}mv|'quxwz|i|qwv{'wn'|pm'{ium'iz|qktm{'j'
 |pm'{ium'quxwz|mz'izm'{}jrmk|'|w'{mq}zm5




 Nq{kit'amiz'978A'
                                                Vm•'
                                             Mkt}{qwv'    \w|it'Ik|q~m'
     [pqxumv|{             [mq}zm'M{|5       Wzlmz{        Mkt}{qwv'
       [mqml                 U[ZX            Q{{}ml         Wzlmz{

         ;?9                +;3>><3==;           8=             88<




;7                                                                                                             ;8
                 Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 18 of 20 PageID #:99
Kmv|mz{'wn'Mkmttmvkm'
ivl'Mxmz|q{m



                                                                   ,'wn'\w|it'
                      Kmv|mz{               \w|it'U[ZX
                                                                     U[ZX
 Kwv{}umz'Xzwl}k|{'-'Ui{{'Umzkpivlq{qvo     +837773>9@378>            ><,
 Ixxizmt3'Nww|•miz'-'\m|qtm{                 +;@;3>A<3;7;            9=,
 Mtmk|zwvqk{                                  +88?379@39?<            @,
 Uikpqvmz•                                     +9?3@8738?7            9,
 Xpizuikm}|qkit{3'Pmit|p'-'Kpmuqkit{             +A39;<3979           8,
 I}|wuw|q~m'-'Imzw{xikm                          +A3@>@3<@;           8,
 Iozqk}t|}zm'-'Xzmxizml'Xzwl}k|{                 +;3@@9378;           7,
 Qvl}{|zqit'-'Uiv}nik|}zqvo'Ui|mzqit{            +8399=3@A>          758,
 Ji{m'Um|it{                                     +83@A?3?77          758,


 \w|it'Na'978A''U[ZX                      +'' '83===39>A37=?




                                                                   ,'wn'\w|it'
                      Kmv|mz{             \w|it'[mq}zm{
                                                                    [mq}zm{
 Kwv{}umz'Xzwl}k|{'-'Ui{{'Umzkpivlq{qvo               873@;7          ;A,
 Ixxizmt3'Nww|•miz'-'\m|qtm{                          ?3A87          9A,
 Mtmk|zwvqk{                                           ;37=7          88,
 Uikpqvmz•                                             83?>8          >,
 Xpizuikm}|qkit{3'Pmit|p'-'Kpmuqkit{                     @@>          ;,
 I}|wuw|q~m'-'Imzw{xikm                                   9>7         8,
 Iozqk}t|}zm'-'Xzmxizml'Xzwl}k|{                          8??         8,
 Qvl}{|zqit'-'Uiv}nik|}zqvo'Ui|mzqit{                      >?         7,
 Ji{m'Um|it{                                                   @       7,
 [mq}zm{'Qv~wt~ml'Uwzm'\piv'Wvm'Kmv|mz                93>=7          87,


 \w|it'Na'978A'[mq}zm{                              9?3=AA




;9
                                  Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 19 of 20 PageID #:100

QXZ'Xwqv|{'wn'Kwv|ik|

Y}m{|qwv{G''Kwv|ik|'|pm'QXZ'Pmtx'Lm{s'Nwz'I{{q{|ivkm & 65AeZ '
QXZ'Pmtx'Lm{s'q{'{|innml'Uwvli•'|pzw}op'Nzqli•'|w'iv{•mz'y}m{|qwv{''
wv'QXZ'mvnwzkmumv|5''Kwv|ik|'|pm'QXZ'Pmtx'Lm{s'~qi'muiqt'i|''
qxzpmtxlm{sHkjx5lp{5ow~5

Zmo}ti|qwv{3'Z}tqvo{3'ivl'Zmkwzli|qwv b <UX\PYPLZ HIV\[ 65AeZ <AB
YLN\SH[PVUZ TH` IL HKKYLZZLK [V BLN\SH[PVUZ HUK B\SPUNZ #BB$ H[
pyqxzjzivkpHkjx5lp{5ow~5'Z}tqvo'zmy}m{|{'zmoizlqvo'iz|qktm{'xw|mv|qitt•'
Z\IQLJ[ [V HU <D6 L_JS\ZPVU VYKLY TH` IL Z\ITP[[LK [V QXZJzivkp5
<D6++/'B\SPUNZ3JIW'KOZ'NV]' DV YLX\LZ[ PUMVYTH[PVU VU 65AeZ
zmkwzli|qwv'xzwoziu3'xtmi{m'kwv|ik|'ZZ'i|'qxzzy}m{|qwv{Hkjx5lp{5ow~5

O}qlivkm'wv'KJX'QXZ'Xwtqk•'ivl'Xzwoziu{ & DOL <AB HUK
8&6VTTLYJL 7P]PZPVU #<AB 7P]PZPVU$ JVVYKPUH[LZ ^P[O YPNO[Z OVSKLYZ%
umujmz{'wn'|pm'|zilm'kwuu}vq|•3'KJX'{|inn3'w|pmz'Nmlmzit'iomvkqm{3'
HUK MVYLPNU NV]LYUTLU[Z PU KL]LSVWPUN HUK PTWSLTLU[PUN [OL 4NLUJ`eZ
<AB Z[YH[LN`% WVSPJ` HUK WYVNYHTZ' DV JVU[HJ[ [OL <AB 7P]PZPVU% LTHPS
qxzxwtqk•xzwoziu{Hkjx5lp{5ow~5

m4Ittmoi|qwv{'4'Qn'•w}'izm'i•izm'wn'wz'{}{xmk|'i'kwuxiv•'wz'qvlq~ql}it''
q{'kwuuq||qvo'QXZ'kzqum3'xtmi{m'zmxwz|'|pm'|zilm'~qwti|qwv'}{qvo''
65AeZ L&4SSLNH[PVUZ @USPUL DYHKL FPVSH[PVU BLWVY[PUN C`Z[LT H[ '
p||x{B66mittmoi|qwv{5kjx5ow~6Pwum6Qvlm9' DYHKL ]PVSH[PVUZ JHU HSZV IL
YLWVY[LK I` JHSSPUN )&0((&58&4=8BD'

Vi|qwvit'Qv|mttmk|}it'Xzwxmz|•'Zqop|{'Kwwzlqvi|qwv'Kmv|mz & DV '
zmxwz|'~qwti|qwv{'wn'qv|mttmk|}it'xzwxmz|•'zqop|{3'qvkt}lqvo'kw}v|mznmq|qvo'
ivl'xqzik•3'kwv|ik|'|pm'Vi|qwvit'QXZ'Kwwzlqvi|qwv'Kmv|mz'i|''
p||x{B66•••5qxzkmv|mz5ow~6zmnmzzit6'wz'|mtmxpwvm'84@>>4QXZ497>75




;<
Case: 1:21-cv-03680 Document #: 1-5 Filed: 07/12/21 Page 20 of 20 PageID #:101




                                                      •••5kjx5ow~6qxz
                                                     •••5qxzkmv|mz5ow~
                                              KJX'X}jtqki|qwv'*'897@47@97
